DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,321,878. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims contained in U.S. Pat. 10,321,878.
The following table illustrates the conflicting claim pairs:
Instant App.
1
2
4
6
10
11
12
US Pat
10,321,878
1
1
1
1
1
1
1


The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Pat. 10,321,878:

Instant Application – Claim 1
U.S. Pat. 10,321,878 – claim 1
A method for producing an image of a body tissue surface, the method comprising:
A method for controlling display of data during a medical procedure, the method comprising: 

acquiring location signals indicating a location of a probe in a three-dimensional (3D) space, including a lumen, inside a body of a subject, the lumen extending lengthwise between a first circumferential edge and a second circumferential edge; presenting a 3D map of the 3D space including the lumen and the location of the probe at a portion of the lumen; 
Transforming a source 3-D model of the body tissue surface into a flattened model comprising details of the body tissue surface represented visually on an unwrapped and flattened surface, 

wherein the flattened model represents transformed positions of the source 3-D model of the body tissue surface defined between a first edge and a second edge, the first edge is formed about a lumen defined by the body tissue surface, and the body tissue surface projects about the lumen to the second edge; and

transforming the 3D map of the lumen into a two-dimensional (2D) image by projecting the 3D map of the lumen onto a 2D annulus, the annulus comprising an inner circumferential edge corresponding to the first circumferential edge of the lumen in the 3D space and an outer circumferential edge corresponding to the second circumferential edge of the lumen in the 3D space; 

presenting the 2D image of the annulus on a display screen including the location of the probe at a portion of the annulus between the inner circumferential edge and the outer circumferential edge; presenting the location of one or more ablation lesions, presented on the 3D map, on the 2D image of the annulus; 
Producing an image from the flattened model
presenting the 2D image of the annulus on a display screen including the location of the probe at a portion of the annulus between the inner circumferential edge and the outer circumferential edge; presenting the location of one or more ablation lesions, presented on the 3D map, on the 2D image of the annulus;

calculating an ablation path for the one or more ablation lesions on the lumen; and displaying the ablation path between the first circumferential edge and the second circumferential edge on the lumen on the 3D map and between the inner circumferential edge and the outer circumferential edge on the 2D image of the annulus.



Claims 3, 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat. 10,321,878 in view of Paik et al. (Paik, David S., et al., “Visualization Modes for CT Colonography Using Cylindrical and Planar Map Projections”, Journal of Computer Assisted Tomography, March-April 2000; Vol. 24, Issue 2, p 179-188).  Claims 3, 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,321,878 in view of Paik. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious in view of the claims contained in U.S. Pat. 10,321,878 and in view of Paik. 
Regarding claim 3, the limitations included from claim 1 are rejected under double patenting based on the rejection of claim 1 set forth above.  Further regarding claim 3, Paik further discloses:  
Wherein the second edge corresponds to spherical angle positions in the source 3-D model (Page 5/7 of Paik, “Map Projections” section, Par. 1 discusses visualizing entire surface of viewing sphere surrounding the viewer onto the surface of which rays are cast from every direction from the center and visualizing surface of sphere on flat surface, and creating a map of the globe by geometric transformation of the surface of a sphere onto a flat surface. Fig. 3 and Par. 2 of “Map Projection” Section discusses type of map projections of surface of globe, including showing planar projection of data at different spherical angle positions of 3D globe onto flat surface of plane in length and width direction:

    PNG
    media_image1.png
    227
    217
    media_image1.png
    Greyscale

Fig. 4 on Page 7/17 further discloses planar map projection A of colon region)
Both U.S. Patent No. 10,321,878 and Paik are directed to systems and methods viewing resulting images and data for medical procedures using image projection.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by U.S. Patent No. 10,321,878, using the alternate projection of data for providing different views of patient tissue as provided by Paik, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by providing different perspectives of tissue data, allowing for a more complete visualization of the data, including better viewing otherwise hidden or distorted medical data.
Regarding claim 7, the limitations included from claim 1 are rejected under double patenting based on the rejection of claim 1 set forth above.  Further regarding claim 7, Paik further discloses: 
Further comprising producing a plurality of images from the flattened model, wherein a first image is a view of the flattened model from a first direction, a second image is a view of the flattened model from a second direction, and the first and second images show different sides of a same surface portion (Page 7/17 of Paik, first paragraph discloses producing forward and reverse endoscopic movies for viewing frustrum geometry; Fig. 4 on Page 7/17: A: Forward stereographic projection (planar) with polyp visible and B: reverse stereographic projection (planar) with polyp not visible; Also see Page 5/17, “Map Projections” section, paragraphs 1-2 and Fig. 3 disclosing using a geometric transformation of the surface of a sphere onto a flat surface, including planar projection A, cylindrical map projection B and conic map projection C)
Both U.S. Patent No. 10,321,878 and Paik are directed to systems and methods viewing resulting images and data for medical procedures using image projection.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by U.S. Patent No. 10,321,878, using the alternate projection of data for providing different views of patient tissue as provided by Paik, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by providing different perspectives of tissue data, allowing for a more complete visualization of the data, including better viewing otherwise hidden or distorted medical data.
Regarding claim 15, Paik discloses: 
Further comprising producing a plurality of images from the flattened model, wherein a first image is a view of the flattened model from a first direction, a second image is a view of the flattened model from a second direction, and the first and second images show different sides of a same surface portion (Page 7/17 of Paik, first paragraph discloses producing forward and reverse endoscopic movies for viewing frustrum geometry; Fig. 4 on Page 7/17: A: Forward stereographic projection (planar) with polyp visible and B: reverse stereographic projection (planar) with polyp not visible; Also see Page 5/17, “Map Projections” section, paragraphs 1-2 and Fig. 3 disclosing using a geometric transformation of the surface of a sphere onto a flat surface, including planar projection A, cylindrical map projection B and conic map projection C)
Both U.S. Patent No. 10,321,878 and Paik are directed to systems and methods viewing resulting images and data for medical procedures using image projection.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by U.S. Patent No. 10,321,878, using the alternate projection of data for providing different views of patient tissue as provided by Paik, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by providing different perspectives of tissue data, allowing for a more complete visualization of the data, including better viewing otherwise hidden or distorted medical data.

Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat. 10,321,878 in view of Koyrakh et al. (US 2016/0055681 A1).  Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,321,878 in view of Koyrakh. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious in view of the claims contained in U.S. Pat. 10,321,878 and in view of Koyrakh
Regarding claim 5, the limitations included from claim 1 are rejected under double patenting based on the rejection of claim 1 set forth above.  Further regarding claim 5, Koyrakh further discloses: 
Wherein the transforming introduces a discontinuity between two portions of the flattened model which corresponds to two different portions of the body tissue surface (Fig. 7A and Par. 47 of Koyrakh: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges – note each edge corresponds to the adjacent tissue, which are “different portions”)
Both U.S. Pat. 10,321,878 and Koyrakh are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by U.S. Pat. 10,321,878, using a flattening technique of Koyrakha, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using stereographic projection of the data.  
Regarding claim 13, Koyrakh further discloses: 
Wherein the transforming introduces a discontinuity between two portions of the flattened model which corresponds to two different portions of the body tissue surface (Fig. 7A and Par. 47 of Koyrakh: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges – note each edge corresponds to the adjacent tissue, which are “different portions”)
Both U.S. Pat. 10,321,878 and Koyrakh are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by U.S. Pat. 10,321,878, using a flattening technique of Koyrakha, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using stereographic projection of the data.  

Claims 8, 9 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat. 10,321,878 in view of Haker et al. (Haker, Steven, et al., “Nondistorting Flattening Maps and the 3-D visualization of Colon CT Images”, IEEE Transactions on Medical Imaging, Vol. 19, No. 7, July 2000, pp. 665-670).  Claims 8, 9 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,321,878 in view of Haker. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Haker.
Regarding claim 8, limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 8, Haker discloses: 
Providing a first region, extending from one edge of the flattened model to another edge of the flattened model, comprising a distance that is distorted relative to the source 3-D model by substantially the same amount through the first region (Page 666, right column, 2nd Par. of Section III of Haker discloses looking for a flattening map f which is continuous on Σ and linear on each triangle; Page 667, Section IV “Inspection and Distortion Removal”, Paragraphs 1-3 of section discusses flattening colon surface with attempt to remove distortion, including achieving a surface flattening that is free of distortion along some curve: “the distortion-free curve will be a level set of the harmonic function described above (essentially a loop around the tubular colon surface), and it will correspond to the vertical line through the center of a frame in the cine” – in other words, the line vertical line through the center frame of the cine – shown in Figs. 2-4 on page 668 extends from one end to the other of the flattened model and is a distance distorted relative to the source colon model throughout the line as not distorted)
Both U.S. Pat. 10,321,878 and Haker are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by U.S. Pat. 10,321,878, by incorporating the flattening a 3D model using a plane of projection as provided by Haker, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using projection of the data onto a plane.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identifiable and predictable mathematical solutions for flattening 3D model data to a planar image, with a reasonable expectation of success that using a stereographic projection of the data would result in a planar perspective of 3D data for presenting 3D modeled data to a viewer.  The modification also results in an improved user interface by allowing a new perspective to image data for easier understanding of 3D image data seen all at once rather than requiring interactions while not otherwise hiding important data by using 3D perspectives.
Regarding claim 9, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 9, Haker   further discloses:
wherein the flattened model represents transformed positions from a volume of the source 3-D model away from the body tissue surface (Page 668 of Haker, right column, last paragraph: polyps have relatively high Gaussian curvature compared with the flatter surrounding colon surface – in other words, the flattened model includes transformed positions of any polyps which are “away from the body tissue surface” as they have height and volume)
Both U.S. Pat. 10,321,878  and Haker are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to U.S. Pat. 10,321,878, using a technique for including additional surface details for body tissue in the transformation as provided by Haker, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system of body anatomy by including the details texture of the surface or growths on anatomical surfaces that are commonly not smooth surfaces, to better visualize the anatomical data and provide improved visualization of medical data by including additional details for better study.  
Regarding claim 16, Haker further discloses:
providing a first region, extending from one edge of the flattened model to another edge of the flattened model, comprising a distance that is distorted relative to the source 3-D model by substantially the same amount through the first region (Page 666, right column, 2nd Par. of Section III of Haker discloses looking for a flattening map f which is continuous on Σ and linear on each triangle; Page 667, Section IV “Inspection and Distortion Removal”, Paragraphs 1-3 of section discusses flattening colon surface with attempt to remove distortion, including achieving a surface flattening that is free of distortion along some curve: “the distortion-free curve will be a level set of the harmonic function described above (essentially a loop around the tubular colon surface), and it will correspond to the vertical line through the center of a frame in the cine” – in other words, the line vertical line through the center frame of the cine – shown in Figs. 2-4 on page 668 extends from one end to the other of the flattened model and is a distance distorted relative to the source colon model throughout the line as not distorted)
U.S. Pat. 10,321,878  and Haker are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by U.S. Pat. 10,321,878, using a technique for including additional surface details for body tissue in the transformation as provided by Haker, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system of body anatomy by including the details texture of the surface or growths on anatomical surfaces that are commonly not smooth surfaces, to better visualize the anatomical data and provide improved visualization of medical data by including additional details for better study.  
Regarding claim 17, Haker further discloses:
wherein the flattened model represents transformed positions from a volume of the source 3-D model away from the body tissue surface (Page 668 of Haker, right column, last paragraph: polyps have relatively high Gaussian curvature compared with the flatter surrounding colon surface – in other words, the flattened model includes transformed positions of any polyps which are “away from the body tissue surface” as they have height and volume)
Both U.S. Pat. 10,321,878  and Haker are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by U.S. Pat. 10,321,878, using a technique for including additional Haker, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system of body anatomy by including the details texture of the surface or growths on anatomical surfaces that are commonly not smooth surfaces, to better visualize the anatomical data and provide improved visualization of medical data by including additional details for better study.  

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat. 10,321,878 in view of Lichtenstein et al. (US 2014/0330111 A1). Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,321,878 in view of Lichtenstein. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious in view of the claims contained in U.S. Pat. 10,321,878 and in view of Lichtenstein.  
Regarding claim 14, Lichtenstein discloses: 
wherein the source 3-D model is updated with position measurements of the surface measured from a probe, as the probe is moved within a lumen defined by the body tissue surface (Par. 30 of Lichtenstein: The 3D map is generated by determining locations and LATs at the locations, typically by inserting a catheter into the heart chamber; Par. 39: professional inserts catheter into patient such that catheter enters left atrium via mitral valve; Par. 40: the distal end of catheter 62 comprises other sensors which measure characteristics of the region wherein the distal end is located, and processor 30 integrates the output of these sensors with the locations and/or orientations of the distal end in order to produce, inter alia, maps comprising values of the characteristics overlaid onto a three-dimensional map of the locations of distal end 62; Par. 43: processor produces 3D mesh by evaluating locations of atrium by measuring values of LATs at points, and from evaluated 3D locations, generating a 3D mesh)
Both U.S. Pat. 10,321,878 and Lichtenstein are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by U.S. Pat. 10,321,878, by using a technique for 3D mapping internal data using a catheter with sensors as provided by Lichtenstein, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by utilizing an efficient mapping technique for faster procedure time to reduce invasive procedure time within a patient (see e.g. Par. 2 of Lichtenstein discussing problem of little time for invasive medical procedures) while also providing easier to use medical techniques utilizing common catheters known by medical professionals with improved digital mapping technology for faster and easier collection of data.  The modification also substitutes one type of medical image device for obtaining 3D data for anatomy for another type of medical image device, yielding predictable results of utilizing the catheter imaging device for gathering image data for use in constructing 3D modeling data of anatomy for further image processing to a 2D projection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyrakh et al. (US 2016/0055681 A1).
Regarding claim 1, Koyrakh discloses: 
A method for producing an image of a body tissue surface, the method comprising: (Abstract of Koyrakh: method for projecting 3D surface geometry onto planar projection)
Transforming a source 3-D model of the body tissue surface into a flattened model comprising details of the body tissue surface represented visually on an unwrapped and flattened surface, (Par. 35 of Koyrakh: 3D model of heart, converted into 2D projection or planar representation of 3D model that can be displayed as flat image; See Fig. 3 and Par. 36: surface geometry of 3D model displayed as 2D projection 52; Paras. 38 and 40: unfolding of 3D model can be visualized,)
wherein the flattened model represents transformed positions of the source 3-D model of the body tissue surface defined between a first edge and a second edge, the first edge is formed about a lumen defined by the body tissue surface, and the body tissue surface projects about the lumen to the second edge (Paras. 38 and 40 of Koyrakh: unfolding of 3D model can be visualized, where unfolding conceptually comprises making incision in hollow hull of 3D model and stretching hull at incision so edge of incision forms edge of 2D projection or planar representation; Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges); and
Producing an image from the flattened model (Par. 50 of Koyrakh: 2D projection viewed on image panel 48)
Regarding claim 2, Koyrakh further discloses: 
Wherein the flattened model has an interior area defined between the first edge and the second edge, the interior area comprising details of the body tissue surface (Fig. 7A and Par. 50 of Koyrakh: 3D model unfolded into 2D projection 52 so that surface sections can be viewed on image panel, comprising a complete unfolding of surface geometry 51 – Fig. 7A shows unfolded projection 52 including at least an interior area between edges containing 88A and 88C; Par. 52: maintain features of 3D model upon unfolding)
Regarding claim 4, Koyrakh further discloses: 
Wherein the body tissue surface comprises a lumen surface of a body cavity (Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart)
Regarding claim 5, Koyrakh further discloses: 
Wherein the transforming introduces a discontinuity between two portions of the flattened model which corresponds to two different portions of the body tissue surface (Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges – note each edge corresponds to the adjacent tissue, which are “different portions”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Paik et al. (Paik, David S., et al., “Visualization Modes for CT Colonography Using Cylindrical and Planar Map Projections”, Journal of Computer Assisted Tomography, March-April 2000; Vol. 24, Issue 2, p 179-188).
Regarding claim 3, the limitations included from claim 2 are rejected based on the same rationale as claim 2 set forth above and incorporated herein.  Further regarding claim 3, Paik discloses: 
Wherein the second edge corresponds to spherical angle positions in the source 3-D model (Page 5/7 of Paik, “Map Projections” section, Par. 1 discusses visualizing entire surface of viewing sphere surrounding the viewer onto the surface of which rays are cast from every direction from the center and visualizing surface of sphere on flat surface, and creating a map of the globe by geometric transformation of the surface of a sphere onto a flat surface. Fig. 3 and Par. 2 of “Map Projection” Section discusses type of map projections of surface of globe, including showing planar projection of data at different spherical angle positions of 3D globe onto flat surface of plane in length and width direction:

    PNG
    media_image1.png
    227
    217
    media_image1.png
    Greyscale

Fig. 4 on Page 7/17 further discloses planar map projection A of colon region)
Both Koyrakah and Paik are directed to systems and methods viewing resulting images and data for medical procedures using image projection.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the alternate projection of data for providing different views of patient tissue as provided by Paik, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by providing different perspectives of tissue data, allowing for a more complete visualization of the data, including better viewing otherwise hidden or distorted medical data.
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Paik discloses: 
Further comprising producing a plurality of images from the flattened model, wherein a first image is a view of the flattened model from a first direction, a second image is a view of the flattened model from a second direction, and the first and second images show different sides of a same surface portion (Page 7/17 of Paik, first paragraph discloses producing forward and reverse endoscopic movies for viewing frustrum geometry; Fig. 4 on Page 7/17: A: Forward stereographic projection (planar) with polyp visible and B: reverse stereographic projection (planar) with polyp not visible; Also see Page 5/17, “Map Projections” section, paragraphs 1-2 and Fig. 3 disclosing using a geometric transformation of the surface of a sphere onto a flat surface, including planar projection A, cylindrical map projection B and conic map projection C)
Both Koyrakah and Paik are directed to systems and methods viewing resulting images and data for medical procedures using image projection.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using the alternate projection of data for providing different views of patient tissue as provided by Paik, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by providing different perspectives of tissue data, allowing for a more complete visualization of the data, including better viewing otherwise hidden data (e.g. Fig. 4 of Paik on Page 7/17 disclosing the polyp is visible from one direction but not the other).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Lichtenstein et al. (US 2014/0330111 A1).
Regarding claim 6, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 6, Lichtenstein discloses: 
wherein the source 3-D model is updated with position measurements of the surface measured from a probe, as the probe is moved within a lumen defined by the body tissue surface (Par. 30 of Lichtenstein: The 3D map is generated by determining locations and LATs at the locations, typically by inserting a catheter into the heart chamber; Par. 39: professional inserts catheter into patient such that catheter enters left atrium via mitral valve; Par. 40: the distal end of catheter 62 comprises other sensors which measure characteristics of the region wherein the distal end is located, and processor 30 integrates the output of these sensors with the locations and/or orientations of the distal end in order to produce, inter alia, maps comprising values of the characteristics overlaid onto a three-dimensional map of the locations of distal end 62; Par. 43: processor produces 3D mesh by evaluating locations of atrium by measuring values of LATs at points, and from evaluated 3D locations, generating a 3D mesh)
Both Koyrakah and Lichtenstein are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using a technique for 3D mapping internal data using a catheter with sensors as provided by Lichtenstein, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by utilizing an efficient mapping technique for faster procedure time to reduce invasive procedure time within a patient (see e.g. Par. 2 of Lichtenstein discussing problem of little time for invasive medical procedures) while also providing easier to use medical techniques utilizing common catheters known by medical professionals with improved digital mapping technology for faster .  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Haker et al. (Haker, Steven, et al., “Nondistorting Flattening Maps and the 3-D visualization of Colon CT Images”, IEEE Transactions on Medical Imaging, Vol. 19, No. 7, July 2000, pp. 665-670).
Regarding claim 8, limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 8, Haker discloses: 
Providing a first region, extending from one edge of the flattened model to another edge of the flattened model, comprising a distance that is distorted relative to the source 3-D model by substantially the same amount through the first region (Page 666, right column, 2nd Par. of Section III of Haker discloses looking for a flattening map f which is continuous on Σ and linear on each triangle; Page 667, Section IV “Inspection and Distortion Removal”, Paragraphs 1-3 of section discusses flattening colon surface with attempt to remove distortion, including achieving a surface flattening that is free of distortion along some curve: “the distortion-free curve will be a level set of the harmonic function described above (essentially a loop around the tubular colon surface), and it will correspond to the vertical line through the center of a frame in the cine” – in other words, the line vertical line through the center frame of the cine – shown in Figs. 2-4 on page 668 extends from one end to the other of the flattened model and is a distance distorted relative to the source colon model throughout the line as not distorted)
Both Koyrakh and Haker are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, by incorporating the flattening a 3D model using a plane of projection as provided by Haker, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using projection of the data onto a plane.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identifiable and predictable mathematical solutions for flattening 3D model data to a planar image, with a reasonable expectation of success that using a stereographic projection of the data would result in a planar perspective of 3D data for presenting 3D modeled data to a viewer.  The modification also results in an improved user interface by allowing a new perspective to image data for easier understanding of 3D image data seen all at once rather than requiring interactions while not otherwise hiding important data by using 3D perspectives.
Regarding claim 9, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 9, Koyrakh further discloses:
Wherein the flattened model represents transformed positions from a volume of the source 3-D model of the body tissue surface (Fig. 7A and Par. 50 of Koyrakh: 3D model unfolded into 2D projection 52 so that surface sections can be viewed on image panel, comprising a complete unfolding of surface geometry 51 – Fig. 7A shows unfolded projection 52 including at least an interior area between edges containing 88A and 88C; Par. 52: maintain features of 3D model upon unfolding)
Haker further discloses:
wherein the flattened model represents transformed positions from a volume of the source 3-D model away from the body tissue surface (Page 668 of Haker, right column, last paragraph: polyps have relatively high Gaussian curvature compared with the flatter surrounding colon surface – in other words, the flattened model includes transformed positions of any polyps which are “away from the body tissue surface” as they have height and volume)
Both Koyrakah and Haker are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, using a technique for including additional surface details for body tissue in the transformation as provided by Haker, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system of body anatomy by including the details texture of the surface or growths on anatomical surfaces that are commonly not smooth surfaces, to better visualize the anatomical data and provide improved visualization of medical data by including additional details for better study.  

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Geokov (Geokov, “Map Projections – types and distortion patterns”, published at http://geokov.com/education/map-projection.aspx and archived at archive.org as of Mar. 25, 2012).
Regarding claim 10, Koyrakh
A method for producing an image of a body tissue surface, the method comprising: (Abstract of Koyrakh: method for projecting 3D surface geometry onto planar projection)
Transforming a source 3-D model of the body tissue surface into a flattened model comprising details of the body tissue surface represented visually on an unwrapped and flattened surface, (Par. 35 of Koyrakh: 3D model of heart, converted into 2D projection or planar representation of 3D model that can be displayed as flat image; See Fig. 3 and Par. 36: surface geometry of 3D model displayed as 2D projection 52; Paras. 38 and 40: unfolding of 3D model can be visualized)
wherein the flattened model represents transformed positions from a volume of the source 3-D model of the body tissue surface (Paras. 38 and 40 of Koyrakh: unfolding of 3D model can be visualized, where unfolding conceptually comprises making incision in hollow hull of 3D model and stretching hull at incision so edge of incision forms edge of 2D projection or planar representation; Fig. 7A and Par. 50: 3D model unfolded into 2D projection 52 so that surface sections can be viewed on image panel, comprising a complete unfolding of surface geometry 51 – Fig. 7A shows unfolded projection 52 including at least an interior area between edges containing 88A and 88C; Par. 52: maintain features of 3D model upon unfolding); and
Producing an image from the flattened model (Par. 50 of Koyrakh: 2D projection viewed on image panel 48)
Wherein the flattened model comprises a first edge and a second edge, an interior area defined between the first edge and the second edge, the interior area comprising details of the body tissue surface (Paras. 38 and 40 of Koyrakh: unfolding of 3D model can be visualized, where unfolding conceptually comprises making incision in hollow hull of 3D model and stretching hull at incision so edge of incision forms edge of 2D projection or planar representation; Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges).
Koyrakh does not explicitly teach the interior area and the second edge project out of plane and away from the first edge relative to the source 3-D model of the body tissue surface to produce the flattened model. 
Geokov discloses: 
The interior area and the second edge project out of plane and away from the first edge relative to the source 3-D model of the surface to produce the flattened model (Page 3/6 of Geokov, “Azimuthal Perspective Projections” section discloses “projection of points on the sphere to the plane from a light source”; Page 3/6, “Stereographic Projection” discloses perspective point located on surface of globe, with projection to plane including concentric edges as shown in image, where projection intersections on globe, shown at bottom of image includes at least a first ring edge and a second ring edge and interior area, projected out of plane away from the first ring edge in the 3-D model of the surface – equator of sphere can be first edge:

    PNG
    media_image2.png
    328
    274
    media_image2.png
    Greyscale

)
	Both Koyrakh and Geokov are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, by incorporating the flattening a 3D model using a plane of projection as provided by Geokov, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using stereographic projection of the data.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identifiable and predictable mathematical solutions for flattening 3D model data to a 
Regarding claim 11, Koyrakh further discloses: 
Wherein the body tissue surface comprises a lumen surface of a body cavity (Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart)
Regarding claim 12, Koyrakh further discloses:
Wherein the first edge is formed about a lumen defined by the body tissue surface (Fig. 7A and Par. 47 of Koyrakh: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium)
Alternatively, Geokov discloses:
Wherein the first edge is formed about an object defined by the object surface (Page 3/6, “Stereographic Projection” of Geokov discloses perspective point located on surface of globe, with projection to plane including concentric edges as shown in image defined by the surface of the sphere around the sphere, shown at bottom of image:

    PNG
    media_image2.png
    328
    274
    media_image2.png
    Greyscale

Both Koyrakh and Geokov are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy e as provided by Koyrakah, by incorporating the flattening a 3D model using a plane of projection as provided by Geokov, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using stereographic projection of the data.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identifiable and predictable mathematical solutions for flattening 3D model data to a planar image, with a reasonable expectation of success that using a stereographic projection of the data would result in a planar perspective of 3D data for presenting 3D modeled data to a viewer.  The modification also results in an improved user interface by allowing a new perspective to image data for easier understanding of 3D image data seen all at once rather than requiring interactions while not otherwise hiding important data by using 3D perspectives.
Regarding claim 13, Koyrakh further discloses: 
Wherein the transforming introduces a discontinuity between two portions of the flattened model which corresponds to two different portions of the body tissue surface (Fig. 7A and Par. 47 of Koyrakh: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges – note each edge corresponds to the adjacent tissue, which are “different portions”)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Geokov (Geokov, “Map Projections – types and distortion patterns”, published at http://geokov.com/education/map-projection.aspx and archived at archive.org as of Mar. 25, 2012) and in further view of Lichtenstein et al. (US 2014/0330111 A1).
Regarding claim 14, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 14, Lichtenstein discloses: 
wherein the source 3-D model is updated with position measurements of the surface measured from a probe, as the probe is moved within a lumen defined by the body tissue surface (Par. 30 of Lichtenstein: The 3D map is generated by determining locations and LATs at the locations, typically by inserting a catheter into the heart chamber; Par. 39: professional inserts catheter into patient such that catheter enters left atrium via mitral valve; Par. 40: the distal end of catheter 62 comprises other sensors which measure characteristics of the region wherein the distal end is located, and processor 30 integrates the output of these sensors with the locations and/or orientations of the distal end in order to produce, inter alia, maps comprising values of the characteristics overlaid onto a three-dimensional map of the locations of distal end 62; Par. 43: processor produces 3D mesh by evaluating locations of atrium by measuring values of LATs at points, and from evaluated 3D locations, generating a 3D mesh)
Both Koyrakah and Lichtenstein are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, incorporating the flattening a 3D model using a plane of projection as provided by Geokov, by using a technique for 3D mapping internal data using a catheter with sensors as provided by Lichtenstein, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by utilizing an efficient mapping technique for faster procedure time to reduce invasive procedure time within a patient (see e.g. Par. 2 of Lichtenstein discussing problem of little time for invasive medical procedures) while also providing easier to use medical techniques utilizing common catheters known by medical professionals with improved digital mapping technology for faster and easier collection of data.  The modification also substitutes one type of medical image device for obtaining 3D data for anatomy for another type of medical image device, yielding predictable results of utilizing the catheter imaging device for gathering image data for use in constructing 3D modeling data of anatomy for further image processing to a 2D projection.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Geokov (Geokov, “Map Projections – types and distortion patterns”, published at http://geokov.com/education/map-projection.aspx and archived at archive.org as of Mar. 25, 2012) and in further view of Paik et al. (Paik, David S., et al., “Visualization Modes for CT Colonography Using Cylindrical and Planar Map Projections”, Journal of Computer Assisted Tomography, March-April 2000; Vol. 24, Issue 2, p 179-188).
Regarding claim 15, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 15, Paik discloses: 
Further comprising producing a plurality of images from the flattened model, wherein a first image is a view of the flattened model from a first direction, a second image is a view of the flattened model from a second direction, and the first and second images show different sides of a same surface portion (Page 7/17 of Paik, first paragraph discloses producing forward and reverse endoscopic movies for viewing frustrum geometry; Fig. 4 on Page 7/17: A: Forward stereographic projection (planar) with polyp visible and B: reverse stereographic projection (planar) with polyp not visible; Also see Page 5/17, “Map Projections” section, paragraphs 1-2 and Fig. 3 disclosing using a geometric transformation of the surface of a sphere onto a flat surface, including planar projection A, cylindrical map projection B and conic map projection C)
Both Koyrakah and Paik are directed to systems and methods viewing resulting images and data for medical procedures using image projection.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention Koyrakah, incorporating the flattening a 3D model using a plane of projection as provided by Geokov, by using the alternate projection of data for providing different views of patient tissue as provided by Paik, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system by providing different perspectives of tissue data, allowing for a more complete visualization of the data, including better viewing otherwise hidden data (e.g. Fig. 4 of Paik on Page 7/17 disclosing the polyp is visible from one direction but not the other).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Geokov (Geokov, “Map Projections – types and distortion patterns”, published at http://geokov.com/education/map-projection.aspx and archived at archive.org as of Mar. 25, 2012) and in further view of Haker et al. (Haker, Steven, et al., “Nondistorting Flattening Maps and the 3-D visualization of Colon CT Images”, IEEE Transactions on Medical Imaging, Vol. 19, No. 7, July 2000, pp. 665-670).
Regarding claim 17, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 17, Koyrakh modified by Geokov further discloses:
Wherein the flattened model represents transformed positions from a volume of the source 3-D model of the body tissue surface (Fig. 7A and Par. 50 of Koyrakh: 3D model unfolded into 2D projection 52 so that surface sections can be viewed on image panel, comprising a complete unfolding of surface geometry 51 – Fig. 7A shows unfolded projection 52 including at least an interior area between edges containing 88A and 88C; Par. 52: maintain features of 3D model upon unfolding)
Haker discloses:
wherein the flattened model represents transformed positions from a volume of the source 3-D model away from the body tissue surface (Page 668 of Haker, right column, last paragraph: polyps have relatively high Gaussian curvature compared with the flatter surrounding colon surface – in other words, the flattened model includes transformed positions of any polyps which are “away from the body tissue surface” as they have height and volume)
Both Koyrakah and Haker are directed to systems and methods for viewing resulting images and data for medical procedures.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, incorporating the flattening a 3D model using a plane of projection as provided by Geokov, by using a technique for including additional surface details for body tissue in the transformation as provided by Haker, using known electronic interfacing and programming techniques.  The modification results in an improved imaging system of body anatomy by including the details texture of the surface or growths on anatomical surfaces that are commonly not smooth surfaces, to better visualize the anatomical data and provide improved visualization of medical data by including additional details for better study.  

Claims 10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2016/0055681 A1) in view of Haker et al. (Haker, Steven, et al., “Nondistorting Flattening Maps and the 3-D visualization of Colon CT Images”, IEEE Transactions on Medical Imaging, Vol. 19, No. 7, July 2000, pp. 665-670).
Regarding claim 10, Koyrakh
A method for producing an image of a body tissue surface, the method comprising: (Abstract of Koyrakh: method for projecting 3D surface geometry onto planar projection)
Transforming a source 3-D model of the body tissue surface into a flattened model comprising details of the body tissue surface represented visually on an unwrapped and flattened surface, (Par. 35 of Koyrakh: 3D model of heart, converted into 2D projection or planar representation of 3D model that can be displayed as flat image; See Fig. 3 and Par. 36: surface geometry of 3D model displayed as 2D projection 52; Paras. 38 and 40: unfolding of 3D model can be visualized)
wherein the flattened model represents transformed positions from a volume of the source 3-D model of the body tissue surface (Paras. 38 and 40 of Koyrakh: unfolding of 3D model can be visualized, where unfolding conceptually comprises making incision in hollow hull of 3D model and stretching hull at incision so edge of incision forms edge of 2D projection or planar representation; Fig. 7A and Par. 50: 3D model unfolded into 2D projection 52 so that surface sections can be viewed on image panel, comprising a complete unfolding of surface geometry 51 – Fig. 7A shows unfolded projection 52 including at least an interior area between edges containing 88A and 88C; Par. 52: maintain features of 3D model upon unfolding); and
Producing an image from the flattened model (Par. 50 of Koyrakh: 2D projection viewed on image panel 48)
Wherein the flattened model comprises a first edge and a second edge, an interior area defined between the first edge and the second edge, the interior area comprising details of the body tissue surface (Paras. 38 and 40 of Koyrakh: unfolding of 3D model can be visualized, where unfolding conceptually comprises making incision in hollow hull of 3D model and stretching hull at incision so edge of incision forms edge of 2D projection or planar representation; Fig. 7A and Par. 47: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges).
Koyrakh does not explicitly teach the interior area and the second edge project out of plane and away from the first edge relative to the source 3-D model of the body tissue surface to produce the flattened model. 
Haker further discloses: 
The interior area and the second edge project out of plane and away from the first edge relative to the source 3-D model of the surface to produce the flattened model (Abstract of Haker: 3-D colon CT imagery; Page 665 of Haker, right col, 3rd full paragraph: flattening of a tube of colon – i.e. a structure used to produce flattened model, having a first edge, and a second edge projected out of plane from first edge with area in between – shown with straight down view in Figure 4, left side on page 668; Page 668, left col., par. 3 discusses using 3-D volume – also showing segmented colon and flattened representation on figure. 2)
	Both Koyrakh and Haker are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would Koyrakah, by incorporating the flattening a 3D tube-based model using a plane of projection as provided by Haker, using known electronic interfacing and programming techniques.  The modification simply substitutes one known type of 3D image data for processing to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using a flattening based on slicing and flattening the tube-based model.  The modification also results in an improved user interface by allowing a new perspective to image data for easier understanding of 3D image data seen all at once rather than requiring interactions while not otherwise hiding important data by using 3D perspectives. 
Regarding claim 13, Koyrakh modified by Haker further discloses: 
Wherein the transforming introduces a discontinuity between two portions of the flattened model which corresponds to two different portions of the body tissue surface (Fig. 7A and Par. 47 of Koyrakh: generate 2D projection 52 of 3D model 50, representing left atrium of heart; Par. 48: cutting curve 86 extends along the surface of 3D model 50 through points 88A, 88B, 88C, and 88D; Par. 50: 3D model unfolded into 2D projection 52 – Fig. 7A shows first and second edges, formed about the heart atrium, projected from a first edge to the second edge, e.g. 88A to 88C edges – note each edge corresponds to the adjacent tissue, which are “different portions”)
Regarding claim 16, Koyrakh modified by Haker further discloses: 
providing a first region, extending from one edge of the flattened model to another edge of the flattened model, comprising a distance that is distorted relative to the source 3-D model by substantially the same amount through the first region (Page 666, right column, 2nd Par. of Section III of Haker discloses looking for a flattening map f which is continuous on Σ and linear on each triangle; Page 667, Section IV “Inspection and Distortion Removal”, Paragraphs 1-3 of section discusses flattening colon surface with attempt to remove distortion, including achieving a surface flattening that is free of distortion along some curve: “the distortion-free curve will be a level set of the harmonic function described above (essentially a loop around the tubular colon surface), and it will correspond to the vertical line through the center of a frame in the cine” – in other words, the line vertical line through the center frame of the cine – shown in Figs. 2-4 on page 668 extends from one end to the other of the flattened model and is a distance distorted relative to the source colon model throughout the line as not distorted)
Both Koyrakh and Haker are directed to techniques for flattening out an image from a 3D object for providing a planar perspective of the 3D object in 2D space.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the 3D flattening processing of imagery obtained of patient anatomy as provided by Koyrakah, by incorporating the flattening a 3D model using a plane of projection as provided by Haker, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique for flattening 3D image data to a planar image for another, to obtain predictable results of obtaining a flattened view of 3D object on a plane using projection of the data onto a plane.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identifiable and predictable mathematical solutions for flattening 3D model data to a planar image, with a reasonable expectation of success that using a stereographic projection of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/WILLIAM A BEUTEL/            Primary Examiner, Art Unit 2616